Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
Applicant has filed an amendment on 2/23/2022 amending claims 1, 9 and 11. Claim 10 has been cancelled, no adding to the claim was introduced. In virtue of this communication, claims 1-9 and 11-16 are currently pending in the instant application. 

Response to Remarks
Regarding the Specification objection and 35 U.S.C. 112 rejection based on claim 10, Applicant has cancelled claim 10 and submits the objection and rejection become moot. The Office agrees, as a result, both the Specification objection and 35 U.S.C. 112 rejection have been withdrawn. 
Regarding the 35 U.S.C. § 103 rejections on claims 1-9, Applicant amends independent claim 1 (and similarly claim 9), maintains applied prior arts Aoki and Inagaki fail to render the amended subject matter obvious. In response, the Office has applied third prior art Kondo to render the amended independent claims obvious, as explained in more details in the current Office Action.
Regarding the 35 U.S.C. § 103 rejections on independent claim 11, Applicant amends the claim, contends applied prior arts Aoki and Kondo fail to render the amended subject matter obvious. The Office respectfully disagree, and maintains Kondo fully discloses the amended limitation as explained in details in the current Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-3 and 8-9 are rejected under 103 as being unpatentable over Aoki Kotaro et al. (WO 2016129697 A1, made of record in the IDS submitted on 5/26/2020 with machine generated translation ) in view of Inagaki, Satoru (JP 2001094900 A, made of record in the IDS submitted on 5/26/2020 with machine generated translation ) and Kondo, Masayoshi (US 20160062485 A1, published 03/03/22016, made of record the equivalent of WO 2014142269 in the IDS submitted on 5/26/2020) 
As to claim 1, Aoki discloses a display unit (Fig. 1: display device 10) comprising: a first display surface where a first image is to be displayed; a second display surface that makes an inclination angle with respect to the first display surface and where a second image is to be displayed ([0007-8] An example of the image display unit 100 in an expanded state of the image display device 10 of the present embodiment is shown. An example of the image display part 100 of the state which folded the image display apparatus 10 of this embodiment in the state is shown).
Aoki discloses a detection unit 111 that measures the shape, movement, and light reception state of the image display unit 100). 
Aoki does not appear to directly disclose the detector detects a relative position of a viewer who views the display unit. 
However, in a pertinent field of endeavor, Inagaki discloses a screen display method with a detector that detects a relative position of a viewer who views the first image and the second image to the first display surface and the second display surface ([0008] The viewing- and- listening detecting position step which detects the viewing- and- listening position of the televiewer of one or more [ above] screens in the screen display method which displays one or more screens on a display).
The combination of Aoki and Inagaki continues to teach wherein detecting the relative position comprises detecting a first distance of the viewer from a first imaging unit of the display unit, detecting a second distance of the viewer from a second imaging unit of the display unit (Aoki: A plurality of optical sensors may be provided in the image display unit 100, thereby detecting a light receiving state of light applied to the image display unit 100. For example, the optical sensor measures the amount of light that the user hits at least a part of the image display unit 100 with a flashlight, a laser pointer, or the like. Accordingly, the optical sensor detects an operation by light on the image display unit 100 from the user. The measurement unit 110 supplies the distance information measured by the laser range scanner ... 
Aoki’s plurality of optical sensors are thus equivalent to the claimed first imaging unit and second imaging unit). 
It would have been obvious to one of ordinary skill in the art to apply Inagaki’s relative viewer position detection to Aoki’s display unit, “so that a viewer can always view the screen easily”, as revealed by Inagaki in [0007]. 
The combination of Aoki and Inagaki does not appear to teach obtaining a first image of the viewer using the first imaging unit, obtaining a second image of the viewer using the second imaging unit. 
However, in a pertinent field of endeavor, Kondo discloses a bending electronic display device wherein an imaging unit functions as a camera unit, obtaining a first image of the viewer using the first imaging unit, obtaining a second image of the viewer using the second imaging unit ([0052] It is preferable that the electronic device 1 further includes an imaging unit 14. The imaging unit 14 functions as a camera unit. The imaging unit 14 acquires still images or videos ... [0053] if the user is imaged by the imaging unit 14, the electronic device 1 enable the user to confirm the acquired image in real time). 
The combination of Aoki, Inagaki and Kondo continues to teach analyzing the first distance, the first image, the second distance, and the second image (Inagaki : the generation unit 130 acquires a captured image obtained by capturing an image projected by the imaging device onto the image display unit 100, calculates a correction amount in the image data that eliminates distortion in the captured image, and based on the calculated correction amount. Image data with reduced or eliminated distortion is generated); 
and a controller that corrects deformation of the first image and deformation of the second image, thereby creating a single virtual screen that faces the viewer on a basis of the relative position detected by the detector (Aoki: Fig. 2:  in S170, the generation unit 130 corrects the generated image data. When the projection unit 150 projects image light onto the image display unit 100 such as a non-flat curtain, the image observed by the user is distorted. Therefore, the generation unit 130 corrects image data for reducing distortion of an image observed by the user. See also Inagaki Figs. 6-7). 
It would have been obvious to one of ordinary skill in the art to apply Kondo’s camera to Aoki’s modified display unit, to improve user convenience such that “the controller 13 is able to display a preview image in each of the one side area and the other side area”, as revealed by Kondo in [0053]. 

As to claim 2, Inagaki further discloses the display unit of claim 1, wherein the detector detects a change in the relative position, and the controller changes a position of the virtual screen in accordance with the change in the relative position ([0033] Fig. 6). 

As to claim 3, Inagaki further discloses the display unit of claim 1, further comprising a speaker, wherein the speaker creates a sound image at a position corresponding to a position of the virtual screen as seen from the viewer ([0033] F ig.6 is the figure for describing the display action of the screen in the image display method by embodiment 3, and it is the screen where a display views and listens to 600, a televiewer views and listens to 610,620,630, and the televiewer 610,620,630 is viewing and listening to 611,621,631, respectively in Fig.6. Each televiewer's position shall be detected by the method described by the above- mentioned embodiment 1). 

As to claim 8, Aoki and Inagaki further disclose the display unit of claim 1, wherein the first display surface is disposed on a ceiling surface, and the second display surface is disposed on a wall surface (One of ordinary skilled in the art would agree forming a display surface on a ceiling surface and on a wall surface is so well known that it is unnecessary to provide any example thereof. Since the image display unit 100 in the invention disclosed by Aoki is not limited to a curtain (see paragraph [0009]), disposing the image display unit 100 over the ceiling surface and the wall surfaces is merely an intended use by a user). 

 As to claim 9, Aoki discloses a display unit (Fig. 1: display device 10) comprising: a flexible display that has a curved display surface where an image is to be displayed (For example, the image display unit 100 has a plane or a curved surface (for example, a plane or a curved surface that divides more than half of a plane where one region and another region are in contact with each other). An image is displayed by projecting image light from the outside) and includes a bend detection sensor that detects a curvature of the display surface (the measurement unit 110 may include one or more of a detection unit 111 and an optical sensor (not shown), and may measure the shape, movement, and light reception state of the image display unit 100). 
Aoki discloses a detection unit 111 that measures the shape, movement, and light reception state of the image display unit 100). 
Aoki fails to disclose the detector detects a relative position of a viewer who views the display surface. 
However, in a pertinent field of endeavor, Inagaki discloses a screen display method that detects a relative position of a viewer who views the display surface ( [0008] The viewing- and- listening detecting position step which detects the viewing- and- listening position of the televiewer of one or more [ above] screens in the screen display method which displays one or more screens on a display), 
The combination of Aoki and Inagaki continues to teach wherein detecting the relative position comprises detecting a first distance of the viewer from a first imaging unit of the display unit, detecting a second distance of the viewer from a second imaging unit of the display unit (Aoki: A plurality of optical sensors may be provided in the image display unit 100, thereby detecting a light receiving state of light applied to the image display unit 100. For example, the optical sensor measures the amount of light that the user hits at least a part of the image display unit 100 with a flashlight, a laser pointer, or the like. Accordingly, the optical sensor detects an operation by light on the image display unit 100 from the user. The measurement unit 110 supplies the distance information measured by the laser range scanner ... 
Aoki’s plurality of optical sensors thus are equivalent to the claimed first imaging unit and second imaging unit). 
It would have been obvious to one of ordinary skill in the art to apply Inagaki’s relative viewer position detection to Aoki’s display unit, “so that a viewer can always view the screen easily”, as revealed by Inagaki in [0007]. 
The combination of Aoki and Inagaki does not appear to teach obtaining a first image of the viewer using the first imaging unit, obtaining a second image of the viewer using the second imaging unit. 
However, in a pertinent field of endeavor, Kondo discloses a bending electronic display device wherein an imaging unit functions as a camera unit, obtaining a first image of the viewer using the first imaging unit, obtaining a second image of the viewer using the second imaging unit ([0052] It is preferable that the electronic device 1 further includes an imaging unit 14. The imaging unit 14 functions as a camera unit. The imaging unit 14 acquires still images or videos ... [0053] if the user is imaged by the imaging unit 14, the electronic device 1 enable the user to confirm the acquired image in real time); and a controller that corrects deformation of the first image and deformation of the second image, thereby creating a single virtual screen that faces the viewer on a basis of the relative position detected by the detector (Aoki: Fig. 2:  in S170, the generation unit 130 corrects the generated image data. When the projection unit 150 projects image light onto the image display unit 100 such as a non-flat curtain, the image observed by the user is distorted. Therefore, the generation unit 130 corrects image data for reducing distortion of an image observed by the user. See also Inagaki Figs. 6-7). 
It would have been obvious to one of ordinary skill in the art to apply Kondo’s camera to Aoki’s modified display unit, to improve user convenience such that “the controller 13 is able to display a preview image in each of the one side area and the other side area”, as revealed by Kondo in [0053]. 

Claims 4-7 are rejected under 103 as being unpatentable over Aoki, Inagaki and Kondo as applied to claim 1 above, and further in view of Yoshizumi; Kensuke et al. (US 20170217290 A1, made of record in the IDS submitted on 5/26/2020) 
As to claim 4, Aoki, Inagaki and Kondo disclose the display unit of claim 1. 
Aoki, Inagaki and Kondo fail to directly disclose the display unit comprising a winder. 
However, in a similar field of endeavor, Yoshizumi discloses a display unit (Figs. 5(A1-D: [0083-86] display device 50) comprising: a winder including a rotary shaft (winding mechanism 53); and a flexible display (display panel 51). 
The combination of Aoki, Inagaki, Kondo and Yoshizumi continues to teach wherein the flexible display has the first display surface and the second display surface (Aoki Fig. 1 curtain 100), and the flexible display is windable with rotation of the rotary shaft and ejectable from the winder (Yoshizumi Figs. 5(A1-D: [0083-86] winding mechanism 53). 
It would have been obvious to one of ordinary skill in the art to apply Yoshizumi’s winding mechanism to Aoki’s modified display unit, because it is “capable of large display” and “does not impair the aesthetic appearance”, as revealed by Inagaki in Abstract. 

As to claim 5, Yoshizumi further discloses the display unit of claim 4, wherein the winder includes a contactless power supply that supplies power to the flexible display ([0068] The display device 50 includes the display panel 51 and the driving means 52. ... The driving means 52 can be operated by, for example, the operation portion 66. 
Yoshizumi does not state if operation portion 66 is contactless. However, Application Specification submits in [0051] “It is to be noted that the power supply 60 does not have to be a contactless power supply member but may be a contact power supply member. However, a contactless power supply member is preferable in terms of an improvement in design flexibility”. Applicant thus admits the contactless feature is a design choice). 

As to claim 6, Aoki further discloses the display unit of claim 4, wherein the flexible display includes a bend detection sensor that detects an own curvature (the measurement unit 110 may include one or more of a detection unit 111 and an optical sensor (not shown), and may measure the shape, movement, and light reception state of the image display unit 100). 

As to claim 7, Aoki and Inagaki further disclose the display unit of claim 6, wherein the controller creates the virtual screen on a basis of a folding position of the flexible display detected by the bend detection sensor (Aoki: Fig. 2:  in S170, the generation unit 130 corrects the generated image data. When the projection unit 150 projects image light onto the image display unit 100 such as a non-flat curtain, the image observed by the user is distorted. Therefore, the generation unit 130 corrects image data for reducing distortion of an image observed by the user.
See also Inagaki Figs. 6-7). 

Claims 11-16 are rejected under 103 as being unpatentable over Aoki in view of Kondo. 
As to claim 11, Aoki discloses a display unit (Fig. 1: display device 10) comprising: a guide rail that extends in a first direction (Fig. 1 image display unit 100 [0009] As an example, the image display unit 100 may be a curtain, a blind, a goodwill, a shade, or a partition. 
One of ordinary skill in the art would agree a curtain is typically supported by a rail)
and comprises a plurality of position sensors (The measurement unit 110 measures the state of the image display unit 100. For example, the measurement unit 110 may include one or more of a detection unit 111 and an optical sensor); and a flexible display having a display surface where an image is to be displayed,  the flexible display being foldable along a plurality of folds that extends in a second direction intersecting the first direction and changeable in state between a folded state with a minimum dimension in the first direction and an unfolded state with a maximum dimension in the first direction (As Shown in Fig. 1, curtain 100, as a flexible display, with folds in the up-and-down direction, can be extended fully to have a maximum width, or compressed to have a minimum width, in the left-right direction). 
Aoki fails to directly disclose the position sensors include imaging units. 
However, in a pertinent field of endeavor, Kondo discloses a display device including imaging units ([0052] It is preferable that the electronic device 1 further includes an imaging unit 14. The imaging unit 14 functions as a camera unit. The imaging unit 14 acquires still images or videos) configured to detect respective positions of the folds (FIG. 4 ...The display part 11 may be provided with a hinge part 23. For example, the hinge part 23 couples the first housing 21 and the second housing 22. In this case, the display unit 11 is arranged across the first housing 21, the hinge unit 23, and the second housing 22. In this case, the detection unit 12 is an angle detection sensor (not shown) provided in the hinge unit 23. The detection unit 12 measures an angle formed by the first housing 21 and the second housing 22 via the hinge unit 23. The control unit 13 performs display control based on the angle measured by the detection unit 12.
Thereby, even if the electronic device 101 has a configuration including the casings 21 and 22, display control based on bending can be performed), and are operable to determine a state of the flexible display (Abstract: ... The electronic device has a display, a detecting unit, and a controller. The controller has flexibility. The detecting unit is able to detect bending of the display. In a case where bending is detected by the detecting unit, the controller performs display control based on the bending). 
It would have been obvious to one of ordinary skill in the art to apply Kondo’s detecting unit to Aoki’s display unit, because it is “possible to prevent the display ... from being damaged due to excessive bending of the display”, as revealed by Kondo in [0028]. 

As to claim 12, Aoki further discloses the display unit of claim 11, further comprising a controller (Fig. 1: elements 120, 130, 140 and 150), wherein the flexible display further includes a bend detection sensor that detects a curvature of the display surface (the measurement unit 110 may include one or more of a detection unit 111 and an optical sensor (not shown), and may measure the shape, movement, and light reception state of the image display unit 100), and the controller corrects the image to be displayed on the display surface on a basis of the curvature of the display surface detected by the bend detection sensor, thereby creating a virtual screen that is parallel with a plane including both the first direction and the second direction (Fig. 2:  in S170, the generation unit 130 corrects the generated image data. When the projection unit 150 projects image light onto the image display unit 100 such as a non-flat curtain, the image observed by the user is distorted. Therefore, the generation unit 130 corrects image data for reducing distortion of an image observed by the user). 

As to claim 13, Aoki further discloses the display unit of claim 11, wherein the display unit is turned on during a change in a state of the flexible display from the folded state toward the unfolded state or when the flexible display reaches the unfolded state, and the display unit is turned off during a change in the state of the flexible display from the unfolded state toward the folded state or when the flexible display reaches the folded state (One of ordinary skill in the art would agree the display unit can be turned on or turn off by a user at any time). 

  As to claim 14, Aoki further discloses the display unit of claim 11, wherein the flexible display is supplied with power through the guide rail (One of ordinary skill in the art would agree a power cable can be tied to and along the guide rail. The Office also considers this subject matter a design choice). 

As to claim 15, Aoki further discloses the display unit of claim 11, wherein the flexible display changes a size of the image in accordance with a dimension in the first direction (One of ordinary skill in the art would agree a projection display changes a size of the image by adjusting the distance between the projector and the display screen).

As to claim 16, Kondo discloses the display unit of claim 11, wherein the flexible 
display further includes a function member that is disposed on a rear of the display surface and exhibits higher rigidity when energized than when not energized ([0028] ... detecting unit 12 may be arranged on the entire rear face of the display 11. Incidentally, the detecting unit 12 may be arranged on a part of the rear face of the display 11. The part of the rear face may be, for example, the vicinity of a transverse side or a longitudinal side on the rear face of the display 11. Incidentally, in the detecting unit 12, in a case where a gelatinous material is interposed between the detecting unit 12 and the display 11, it is possible to prevent the display 11 or the detecting unit 12 from being damaged due to excessive bending of the display 11 and the detecting unit 12). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621